Order filed October 17, 2017




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00569-CV
                                   ____________

                           SOLOMAN PERRY, Appellant

                                        V.

                      BHARATH VASUDEVAN, Appellee


                  On Appeal from County Court at Law No. 2
                            Travis County, Texas
                   Trial Court Cause No. C-1-CV-16-008837

                                   ORDER

      This is an appeal from a judgment signed May 16, 2017. The appeal was
transferred to this court from the Third Court of Appeals on July 21, 2017.

      We have issued several notices and orders requiring appellant to take certain
actions. The deadlines for those actions have passed, and we have not received any
response from appellant.
       It appears the two courts may not have had appellant’s correct mailing
address. As a result, it is not clear if appellant knows his appeal was transferred to
this court. Therefore, we issue this order.

Notice of appeal

       The notice of appeal was due June 15, 2017. See Tex. R. App. P. 26.1.
Appellant, however, filed his notice of appeal on June 21, 2017, a date within 15
days of the due date for the notice of appeal. A motion for extension of time is
necessarily implied when the perfecting instrument is filed within 15 days of its due
date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. While an extension may be
implied, appellant is still obligated to come forward with a reasonable explanation
to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).

       Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal by November 1, 2017. See Tex. R. App. P. 26.3;10.5(b). If
appellant does not comply with this order, we will dismiss the appeal. See Tex. R.
App. P. 42.3.

Appellate filing fee

       In connection with his appeal of the justice court judgment to the county court
at law, appellant filed a statement of inability to afford payment of an appeal bond.
Tex. R. Civ. P. 510.9(c). No contest to the statement was filed, and the record does
not indicate that appellant’s request to proceed as indigent was denied. Absent such
a denial, appellant was deemed indigent in the court below. See id.; Tex. R. Civ. P.
145.
      The general rule is that a party’s indigent status in the trial court carries
forward to the court of appeals. See Tex. R. App. P. 20.1(b)(1). Accordingly,
appellant is deemed indigent for purpose of the appellate filing fee.

Reporter’s record

      The court reporter has notified this court that (1) appellant has not paid or
arrangements to pay for the reporter’s record, and (2) the county court judge has not
found appellant indigent. As stated above, the record does not indicate that the
county court at law ordered appellant to pay costs despite his statement of inability
to afford payment. Accordingly, appellant is not required to pay for the reporter’s
record.

      The official court reporter for Travis County Court at Law No. 2 is
directed to file the reporter’s record by November 16, 2017.



                                  PER CURIAM